Citation Nr: 1234764	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-37 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001, with subsequent Reserve Service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO), which denied the benefit sought on appeal.  The RO in Boston, Massachusetts, now has jurisdiction of the Veteran's claim file. 

When this case was previously before the Board in February and December 2009, and November 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

The Veteran's November [redacted], 2000, accident was the result of his alcohol abuse.  


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric disability, to include bipolar disorder, is barred by law.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.301, 3.303 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in June 2005, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  Correspondence dated in April 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in an October 2006 statement of the case and in June and December 2010 supplemental statements of the case, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.



Duty to Assist

With regard to the duty to assist, the claim's file contains VA medical records, records from the Social Security Administration, the transcript of an October 2009 hearing before the undersigned Veterans Law Judge, and the Veteran's statements in support of his claim.  

A VA examination with respect to this claim was conducted in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that in this case, the examiner commented that there was no objective evidence that the Veteran sustained [his claimed active duty] head injury, which make it difficult to express an opinion as to whether the Veteran's current psychiatric disability was causally related to a head injury during active duty.  

The Board is aware that the actual September 2000 medical records from the Naval Hospital at Portsmouth, Virginia, which the Veteran submitted after the July 2010 VA examination, show that he did incur a head injury in September 2000.  However, as discussed below, these contemporary records also show that the Veteran's head injury was the result of alcohol abuse.  Thus, service connection for any disability resulting from the head injury would be precluded by law.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  A remand in order to obtain a clarifying medical opinion in light of the new medical evidence is therefore not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Similarly, the Board is aware that the Veteran's service treatment records appear incomplete.  Pursuant to the Board's September 2011 remand, VA attempted to obtain additional service treatment records from the ROs in Philadelphia and Boston, as well as the NPRC in St. Louis.  Additional service treatment records, or negative responses, were not received.  Again, however, the contemporary medical records from the Naval Hospital at Portsmouth, Virginia, show that the Veteran's head injury was the result of alcohol abuse.  Thus, service connection for any disability resulting from the head injury would be precluded by law, 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d), and a remand in order to obtain any additional service treatment records is not required.  See Soyini, supra.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

Section 105 creates a presumption of service connection for injuries that occur during active duty unless a preponderance of the evidence establishes that the injury was the result of the person's own willful misconduct.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004). 

"Willful misconduct" is defined as "an act involving conscious wrongdoing or known prohibited action....  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences."  38 C.F.R. §§ 3.1(n) (2011); Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996). 

With regard to alcohol use, 38 C.F.R. § 3.301(c) states, in pertinent part, as follows: 

The simple drinking of alcoholic beverage is not of itself willful misconduct....  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 

The provisions of 38 C.F.R. § 3.301(d) further state that alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. 

In this case, the Veteran contends that he now has a psychiatric disability, claimed as bipolar disorder, as a result of a head injury he incurred on September 7, 2000, during active duty.  He does not allege that the psychiatric disability is related to active duty in any other way other than the head injury.  Therefore, the Board will not discuss service connection based on any other theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The evidence before the Board contains contemporary treatment records from the Naval Hospital at Portsmouth, Virginia.  They reflect that the on September 7, 2000, the Veteran was transferred from Norfolk General, where he had been intubated for combativeness.  The Veteran's wife had picked him up from a friend's house.  The Veteran had drank approximately 6 beers.  During a car ride, the Veteran and his wife had an argument.  He opened the car door, dragged his foot, threatened to jump out of the car, and fell out of the car.  

While admitted at the Naval Hospital, psychiatry spoke to the Veteran about ETOH and marriage issues.  The admission and discharge diagnoses were left basal skull fracture with intracranial air, evidence of arachnoid hematoma.  At discharge, the Veteran was told to avoid alcohol consumption.  He was encouraged to speak with the Command Drug and Alcohol Program Advisor (DAPA).  

The hospital contacted the Veteran's command.  The hospital also informed a medical officer on the Veteran's ship of the Veteran's condition and the referral for DAPA counseling.  The Veteran's duty petty officer was contacted after the Veteran's division officer could not be reached.  The duty petty officer was to relay a message regarding the Veteran's condition and the DAPA recommendation.  

In an August 2012 Informal Hearing Presentation, the Veteran's representative notes that the Veteran did not dispute that he was intoxicated the night of the accident.  The Veteran asserts that the intoxication did not proximately and immediately result in the accident that led to his injury.  Rather, the proximate and immediate cause of the accident was the argument with his spouse, which led to the actions causing the accident.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the head injury and any related psychiatric disability incurred during or as a result of the July 2000 accident were the result of the Veteran's own abuse of alcohol.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

The contemporary medical records from the Naval Hospital reflect that it was the Veteran's drinking of approximately 6 beers that caused him to open the door of the moving vehicle, drag his foot, threaten to jump out, and ultimately fall out of the vehicle.  This causation is shown by the fact that the Veteran had to be intubated for combativeness while hospitalized, that hospital psychiatry found it necessary to counsel him about ETOH issues, and that at discharge the hospital instructed him to avoid alcohol consumption and seek help from the Command DAPA.  This causation is additionally shown by the fact that the hospital found it necessary to inform the Veteran's medical officer, division officer and duty petty officer of the Veteran's referral for DAPA counseling.  

As the contemporary medical records from the Naval Hospital show that the Veteran's use of alcohol caused the head injury, the head injury and any related psychiatric disability are the result of the Veteran's alcohol abuse.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The Board also finds that the evidence shows that the Veteran's use of alcohol on the date of the accident was to enjoy its intoxicating effects.  Again, the contemporary Naval Hospital records reflect that the Veteran had been at a friend's house before the accident. 

Therefore, the Board finds that the Veteran's head injury and any related psychiatric disability were the result of his abuse of alcohol and were not incurred in the line of duty.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  Accordingly, service connection for an acquired psychiatric disability, to include bipolar disability, is precluded by law.


ORDER

Service connection for an acquired psychiatric disability, to include bipolar disorder, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


